EXHIBIT 10.2
 
ACORDA LOGO [acorda_logobw.jpg]

June 8, 2015
 
Enrique Carrazana, M.D.
214 Almeria Avenue
Coral Gables, FL 33134
 
 
Dear Enrique:


We are delighted to present this letter agreement, setting out the terms of your
continued employment with Acorda Therapeutics, Inc. (the "Company") as Chief
Medical Officer. If these terms are acceptable, please sign and date the copy of
this letter provided herewith and return it to me at your first convenience. If
you accept the terms offered herein, this Agreement shall be deemed to be
effective as of June 8, 2015 (the "Effective Date").


1.  
Employment.



You will be employed by the Company as Chief Medical Officer of the Company.


2.  
Base Salary.



In consideration for your services under this Agreement, you shall be paid an
annual base salary of $470,000.00 (your annual base salary in effect as of the
date of this agreement), to be paid in accordance with the Company's standard
payroll practices. Your base salary shall be reviewed annually by the President
and Chief Executive Officer and the compensation committee of the Board of
Directors.


3.  
Annual Bonus.



You shall be eligible to receive an annual bonus as part of any bonus program
implemented by the Board of Directors in an amount determined based on your
performance.


4.  
Benefits; Perquisites; Reimbursement of Expenses.

 
 
In addition to those payments set forth above, you shall be entitled to the
following benefits and payments:


(a) Employee Benefit Plans Generally. You shall be entitled to participate in
all employee benefit plans which the Company provides or may establish from time
to time for the benefit of its senior executives.


(b) Vacation. You shall be entitled to paid vacation in accordance with the
Company's vacation policy for senior managers as that policy may be amended from
time to time.


(c) Perquisites and Reimbursement of Expenses. You shall be entitled to all
perquisites offered to senior executives of the Company. In addition, you shall
be entitled to reimbursement for all ordinary and reasonable out-of­-pocket
business expenses which are incurred by you in furtherance of the Company's
business, in accordance with the policies adopted from time to time by the
Company.
 
 
1

--------------------------------------------------------------------------------

 


(d) Insurance. You shall be covered by a Directors and Officers Liability
Insurance policy that generally covers the directors and officers of the
Company, provided by the Company at its expense, for so long as the Company has
such a policy in place.


5.  
Stock Options, Stock Appreciation Rights and Restricted Stock Awards.



You shall be eligible to receive annual performance-based stock option grants to
purchase shares of the Company's common stock (“Options”), stock appreciation
rights awards (“SARs”), and/or restricted stock awards of the Company's common
stock (“Stock Awards”). The number of annual Options, SARs, and/or Stock Awards
granted shall be determined based on the achievement of individual performance
objectives as recommended by the compensation committee and approved by the
Board of Directors and the Company's achievement of its goals and objectives.
All such Options, SARs, and/or Stock Awards shall be granted pursuant to and in
accordance with the terms of the Acorda Therapeutics, Inc. 2006 Employee
Incentive Plan as amended (the “2006 Plan”), and/or any additional or
replacement plan adopted by the Board (the "Plan(s)") except as such terms may
be specifically modified herein. Unless otherwise provided for in any Option,
SARs or Stock Awards agreement, all Options, SARs and Stock Awards granted to
you shall vest in 16 equal quarterly installments, beginning with the first day
of the quarter next following the date the Option, SAR or Stock Award is
granted.


6.  
Termination.



(a) Termination of Your Employment by the Company Without Cause or Voluntary
Termination by You With Good Reason. If the Company terminates your employment
without Cause or if you terminate your employment with Good Reason other than
pursuant to subsection (c) of this Section 6, the following shall apply:


(i)           The Company shall continue to pay to you your base salary for a
period ending on the earlier of the date that is twelve (12) months after you
terminate or the date on which you obtain other, comparable employment (the
"Severance Period"). Such salary continuation payments will be paid at the time
of the Company's standard payroll during the Severance Period, except as
provided in the next sentence. To the extent that the sum of your salary
continuation payments that would otherwise be paid in the first six months
following your termination exceed the lesser of (A) two times your annual rate
of pay (determined under Treas. Reg. § 1.409A-1(b)(9)(iii) and (B) two times the
compensation limit under section 401 (a)(17) of the Internal Revenue Code (the
"Code") for the year of your termination, such excess shall not be paid within
the first six months of your termination and, instead, will be paid in the
seventh month after your termination of employment.


(ii)           The Company shall also pay you a bonus equal to the target bonus
for which you would have been eligible for the year of termination pursuant to
the Company's then effective cash bonus plan, multiplied by a fraction, the
numerator of which shall be the number of days in the calendar year elapsed as
of the termination date and the denominator of which shall be 365. Such payment
shall be made in the month next following the month of termination of your
employment.


(iii)           If you or your eligible spouse and dependents timely elect COBRA
Coverage, the Company shall pay the monthly premiums for such coverage during
the Severance Period; provided that, if you elect coverage under a subsequent
employer's group health insurance plan during the Severance Period, payment of
such premiums shall cease (but only to the extent applicable law would not
preclude payment of such premiums solely to you and other executives).

 
 
2

--------------------------------------------------------------------------------

 



(iv)           The Options and SARs granted to you hereunder or under any other
agreement that have vested as of the termination date shall remain exercisable
for 90 days following such date, provided that no Options or SAR will be
exercisable after the earlier of the latest date upon which the award could have
expired by its original terms under any circumstances (as determined under
Section 409A of the Code) or the 10th anniversary of the original date of grant.
All unvested Options, SARs and Stock Awards will be cancelled on the date of
termination.


(v)           The Company shall pay you for all salary and any other amounts
earned but not paid prior to termination, including vacation and sick leave days
that have accrued through the date of termination and have not been used.
Payment under this subsection (a)(v) shall be made at the time of the Company's
standard payroll for the pay period that includes the date of termination of
your employment.


(vi)           The Company shall pay you for all reimbursable business expenses
that you incur through the date of termination upon presentation of acceptable
supporting documentation. Payment under this subsection (a)(vi) shall be made
within 10 days following your presentation of appropriate supporting
documentation but no later than December 31 of the year next following the year
of termination of your employment.


(b) Termination of Your Employment by the Company With Cause or by You Without
Good Reason. The Company may terminate your employment with Cause or you may
resign without Good Reason at any time. In such case, you shall be paid all
amounts due for services rendered under this Agreement up until the termination
date at the time of the Company’s standard payroll for the pay period that
includes the date of termination of your employment. Thereafter, no further
payments shall be made to you under this Agreement. All Options granted to you
hereunder or under any other agreement that are fully vested as of the date of
your termination shall remain exercisable for ninety (90) days from the
termination date. If you dispute the grounds for your termination, your vested
Options will remain exercisable until ninety (90) days after the date the
dispute is resolved. Notwithstanding the preceding, no Option will be
exercisable after the earlier of the latest date upon which the award could have
expired by its original terms under any circumstances (as determined under
section 409A of the Code) or the 10th anniversary of the original date of
grant.  All unvested Options, SARs and Stock Awards shall be forfeited.


(c) Termination of Your Employment by the Company Without Cause or Voluntary
Termination by You With Good Reason Following a Change in Control. If the
Company terminates your employment without Cause or if you terminate your
employment with Good Reason within the first 18 months after a Change in
Control, the following shall apply:


(i)           The Company shall pay to you an amount equal to twenty-four (24)
months of your base salary (the "CIC Severance Period") in a lump sum in the
month next following the month of termination of your employment, except as
described in this paragraph. You shall be under no obligation to secure
alternative employment during the CIC Severance Period, and payment of your base
salary shall be made without regard to any subsequent employment you may obtain.
To the extent that salary continuation payments under Section 6(a)(i) would be
delayed until the seventh month after termination of employment if Section
6(a)(i) applied to your termination of employment, the payment under this
Section 6(c)(i) shall be delayed until the seventh month after termination of
employment.


(ii)           The Company shall also pay you a bonus equal to two (2) times the
target bonus for which you would have been eligible for the year of termination
pursuant to the Company's then-effective cash bonus plan. Such payment shall be
made in the month next following the month of termination of your employment.

 
3

--------------------------------------------------------------------------------

 


(iii)           If you or your eligible spouse and dependents timely elect COBRA
Coverage, the Company shall pay the monthly premiums for such coverage during
the CIC Severance Period; provided that, if you elect coverage under a
subsequent employer's group health insurance plan during the CIC Severance
Period, payment of such premiums shall cease (but only to the extent applicable
law would not preclude payment of such premiums solely to you and other
executives).


(iv)           To the extent that your Options, SARs and Restricted or other
Stock Awards have not fully vested at the time of the termination of your
employment, all of the unvested Options, SARs and Restricted or other Stock
Awards granted to you hereunder or under any other agreement shall become
immediately and fully vested (and, with respect to Restricted Stock Awards, have
the restrictions removed) as of the termination date, and all vested Options
shall remain exercisable for 18 months following such date, provided that no
Options or SAR will be exercisable after the earlier of the latest date upon
which the award could have expired by its original terms under any circumstances
(as determined under section 409A of the Code) or the 10th anniversary of the
original date of grant.


(v)           The Company shall pay you for all salary and any other amounts
earned but not paid prior to termination, including vacation and sick leave days
that have accrued through the date of termination and have not been used.
Payment under this subsection (c)(v) shall be made at the time of the Company's
standard payroll for the pay period that includes the date of termination of
your employment.


(vi)           The Company shall pay you for all reimbursable business expenses
that you incur through the date of termination upon presentation of appropriate
supporting documentation. Payment under this subsection (c)(vi) shall be made
within 10 days following your presentation of acceptable supporting
documentation but no later than December 31 of the year next following the year
of termination of your' employment.


(d) Cause. As used herein, “Cause” means that you have:


(i)               committed gross negligence in connection with your duties as
set forth herein or otherwise with respect to the business and affairs of the
Company,;
 
(ii)               committed fraud in connection with your duties as set forth
herein or otherwise with respect to the business and affairs of the Company;
 
(iii)               engaged in “willful misconduct” with respect to the business
and affairs of the Company. For purposes of this Agreement, “willful misconduct”
means misconduct committed with actual knowledge that your actions violate
directions and instructions of the CEO, which directions and instructions are
legal and consistent with the Agreement;
 
(iv)               materially breached your duties under this Agreement or
failed to materially comply with the Company’s policies and practices; or
 
(v)               committed an act of moral turpitude, theft, dishonesty or
insubordination.

 
4

--------------------------------------------------------------------------------

 



“Cause” shall be found only by a majority of the full Board.
 
(e) Good Reason. As used herein, “Good Reason” means:


(i)               a material diminution in your base salary;


(ii)               a material diminution in your authority, duties or
responsibilities;


(iii)               a material diminution in the authority, duties or
responsibilities of the supervisor to whom you report;


(iv)               a material diminution in the budget over which you retain
authority


(v)               a material change in the geographic location at which you must
perform the services; and


(vi)               any other action or inaction that constitutes a material
breach by the Company of this Agreement.


Termination for Good Reason may occur only if (A) you give the CEO notice within
90 days of the initial existence of the condition on which Good Reason is based,
(B) the Company does not cure the condition within 30 days of receiving such
notice, and (C) you terminate within two years following the initial existence
of the condition.


(f) Change in Control. As used herein, "Change of Control" shall be deemed to
have occurred if:
 
(i)           there is a consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation; or there is any other
merger or consolidation if, after such merger or consolidation shareholders of
the Company immediately prior to such merger or consolidation hold less than 50%
of the voting stock of the surviving entity;


(ii)           there is a sale or transfer of all or substantially all of the
assets of the Company in one or a series of transactions or there is a complete
liquidation or dissolution of the Company; or


(iii)           any individual or entity or group acting in concert and
affiliates thereof, acquires, directly or indirectly, more than 50% of the
outstanding shares of voting stock of the Company; provided that this subsection
(iii) shall not apply to an underwritten public offering of the Company's
securities.


(g) Compliance with Section 409A. This Agreement shall be interpreted to ensure
that the payments contemplated hereby to be made by the Company to you are
exempt from , or comply with, Section 409A of the Code. However, it is your
obligation to pay all required taxes (including any taxes under Section 409A) on
any payments provided under this Agreement. Any payment under this Agreement
that is subject to Section 409A and is contingent upon termination of your
employment shall be payable only if such termination qualifies as a "separation
from service" within the meaning of Section 409A, and regulations promulgated
thereunder. Each such payment shall be considered to be a separate payment for
purposes of Section 409A.
 
 
5

--------------------------------------------------------------------------------

 

7.  
Confidentiality/Noncompetition.



As a condition of this Agreement, you agree to execute and be bound by the terms
of the Company's form of Confidentiality, Invention Assignment and
Non-Competition Agreement(s).


8.  
Term.



The term of this Agreement shall continue for a period of one year following the
Effective Date, unless earlier terminated as provided herein, and shall be
automatically renewed for successive one year terms unless the Company or you
provide written notice of its or your determination not to renew this Agreement
at least 60 days prior to the expiration of the then current term.


9.  
Miscellaneous Provisions.



(a) Notices. All notices and other communications hereunder between you and the
Company shall be in writing, shall be addressed to the receiving party's address
of record (or to such other address as a party may designate by notice
hereunder), and shall be either (i) delivered by hand, (ii) made by telecopy,
(iii) sent by overnight courier, or (iv) sent by certified mail, return receipt
requested, postage prepaid.


(b) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.


(c) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.


(d) Assignment. This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. This Agreement may not be
assigned or pledged by you. In the event of the merger or consolidation of the
Company (whether or not the Company is the surviving or resulting corporation),
the transfer of all or substantially all the assets of the Company, or the
voluntary or involuntary dissolution of the Company, the surviving or resulting
corporation or the transferee or transferees of the Company's assets shall be
bound by this and the Company shall take all actions necessary to ensure that
such corporation, transferee or transferees assume and are bound by its
provisions.


(e) Severability.  The parties intend this Agreement to be enforced as
written.  However, if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court of proper
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


(f) Choice of Law.  This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of New York, without giving effect to the conflict of law principles
thereof.

 
6

--------------------------------------------------------------------------------

 

(g) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings of the parties hereto, oral or written, with
respect to the subject matter hereof, including without limitation your existing
Change in Control Agreement (as defined below) which shall be deemed terminated
in all respects as of the Effective Date. Notwithstanding the preceding
sentence, the provisions of any Restricted Stock Agreements and all Option, SAR
and Stock Award Agreements (“Awards”) granted pursuant to the 2006 Plan or other
Plans, entered into between you and the Company on or after the Effective Date
hereof, shall constitute additional agreements between the Company and you, and
the provisions of Sections 6(a)(iv), 6(b) and 6(c)(iv) of this Agreement shall
constitute terms of such Awards, notwithstanding anything to the contrary in
Section 9 of the Plan.  As used herein, “Change in Control Agreement” refers to
that certain letter agreement effective as of October 19, 2011 between you and
the Company.


(h) Arbitration. Any dispute or controversy between you and the Company, arising
out of or relating to this Agreement or the breach of this Agreement, shall be
settled by arbitration administered by the American Arbitration Association
("AAA") in accordance with its Employment Disputes Arbitration Rules then in
effect, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Any arbitration shall be held before a
single arbitrator who shall be selected by the mutual agreement of you and the
Company, unless the parties are unable to agree to an arbitrator, in which case,
the arbitrator will be selected under the procedures of the AAA. The arbitrator
shall have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, to obtain interim relief, as required
by law, or the party's immediate family and legal and financial advisors,
neither a party nor an arbitrator may disclose the existence, content or results
of any arbitration hereunder without the prior written consent of you and the
Company. The Company shall pay all costs and fees associated with such
arbitration, including all arbitration fees, the arbitrator's fees, attorneys’
fees and all costs.
 
 
7

--------------------------------------------------------------------------------

 

If the terms of this Agreement are acceptable to you please sign where indicated
below. It is understood and acknowledged that a fax signature will be considered
to be valid as an original.


Very truly yours,


Acorda Therapeutics, Inc.




By:           /s/ Ron Cohen


Its:           President & CEO


6/9/15
Agreed to and accepted:




/s/ Enrique Carrazana
Enrique Carrazana


Date:  June 8th, 2015

 
8

--------------------------------------------------------------------------------

 
